DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is in response to communication(s):
Application filed on 3/24/2022 with priority date of 11/02/2011 based on ancestral applications 13/648883 now US Patent 9736089, 15/656432 still pending, 16/573873 now US Patent 11290399, 17375991 still pending, and provisional application 61/554752.

The status of the claims is as follows: 
Claims 1-20 are pending and have been considered below.
Claims 1, 11, 19 are independent claims.

Information Disclosure Statement
	The information disclosure statement(s) filed on 4/11/2022, 8/26/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Claim Objections

	Claim(s) 2, 5, 12, 20 is/are objected to because of the following informalities:
	Per claim 2, claim 2 cites “an messaging conversation user interface” where it should be “a messaging conversation user interface”.
	Claims 5, 12, 20 cite similar term, and are likewise objected.
	Appropriate correction is required.
Double Patenting
	
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 2-10, 12, 15-18, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 10-14, 19, 21-22 of the US Application 17/375991. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. 
	Claims 2-10, 12, 15-18, 20 of the instant application are compared to claims 1-6, 8, 10-14, 19, 21-22 of US Application 17/375991 in the following table:
Instant Application
17/703147
US Application 
17/375991
Claim 2.
(Claim 1)
A method, comprising: 
displaying a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, 

blocking the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application; and 

displaying a block indicator in association with the first contact in an instant messaging list user interface; 

displaying a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblocking the first contact and removing the block indicator in association with the first contact; 

displaying an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option for ignoring the incoming call; and 

in response to the third option being selected, ignoring the incoming call.

(Claim 2)
The method of claim 1, wherein the method further comprises: 
in response to the third option being selected, displaying, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful.
Claim 1.

A method, comprising: 
displaying a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, 

blocking the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application, and 

displaying a block indicator in association with the first contact in an instant messaging list user interface; 

displaying a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblocking the first contact and removing the block indicator in association with the first contact; 

displaying an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option that ignores the incoming call; 

detecting a selection of the third option in the incoming call user interface to ignore the incoming call; and 



displaying, in a messaging conversation user interface associated with the first contact in response to the selection of the third option that ignores the incoming call, a first message indicating that an incoming call attempt has been unsuccessful.
Claim 3. 
The method of claim 1, wherein: 

before blocking the first contact, the method further comprises: 

displaying a block confirmation in response to the first option for blocking the first contact being selected, wherein the block confirmation comprises a block button; and 

blocking the first contact comprises: 

in response to the block button being selected, blocking the first contact from contacting the user.
Claim 21.
The method of claim 1, wherein: 

before the blocking, the method further comprises: 

displaying a block confirmation in response to the first option for blocking the first contact being selected, wherein the block confirmation comprises a block button; and 

the blocking comprises: 

in response to the block button being selected, blocking the first contact from contacting the user.
Claim 4. 
The method of claim 1, wherein the method further comprises: 

in response to a fourth option being selected, displaying a third menu, wherein the third menu comprises a fourth option for initiating a voice call and a fifth option for initiating a video call.
Claim 22. 
The method of claim 1, wherein the method further comprises: 

in response to a fourth option being selected, displaying a third menu, wherein the third menu comprised a fourth option for initiating a voice call and a fifth option for initiating a video call.
Claim 5. 
The method of claim 2, wherein: 
in response to the third option being selected, ignoring the incoming call comprises: 


displaying at least two buttons in the incoming call user interface; 

detecting a selection of a first button of the at least two buttons to ignore the incoming call; and 

in response to the third option being selected, displaying, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful comprises: 


in response to the selection of the first button, displaying, in the messaging conversation user interface, the first message.
Claim 2.
The method of claim 1, wherein 
detecting the selection of the option in the incoming call user interface to ignore the incoming call comprises: 

displaying at least two buttons in the incoming call user interface; 

detecting a selection of a first button of the at least two buttons to ignore the incoming call; 


wherein displaying, in the messaging conversation user interface associated with the first contact in response to the selection of the option, the first message indicating that the incoming call attempt has been unsuccessful comprises: 

in response to the selection of the first button, displaying, in the messaging conversation user interface, the first message.
Claim 6. 
The method of claim 2, wherein the first message is a default and predefined message.
Claim 3.
The method of claim 1, wherein the first message is a default and predefined message.
Claim 7. 
The method of claim 2, wherein the messaging conversation user interface comprises a message composition portion, the first message being displayed in the message composition portion.
Claim 4.
The method of claim 1, wherein the messaging conversation user interface comprises a message composition portion, the first message being displayed in the message composition portion.
Claim 8. 
The method of claim 7, wherein displaying the first message comprises: automatically populating the message composition portion with the first message.
Claim 5. 
The method of claim 4, wherein displaying the first message comprises: automatically populating with the first message in the message composition portion.
Claim 9. 
The method of claim 2, wherein the method further comprises: sending the first message to the first contact.
Claim 6.
The method of claim 1, wherein the method further comprises: sending the first message to the first contact.

Claim 10. 
The method of claim 2, wherein the first message is configured to notify the first contact that the incoming call attempt has been acknowledged.
Claim 8.
The method of claim 7, wherein the first message or the second message is configured to notify the first contact that the incoming call attempt has been acknowledged.

Claim 12.
(claim 11)
An electronic device, comprising: 

one or more processors; and 

one or more memories coupled to the one or more processors and storing program instructions for execution by the one or more processors to: 

display a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, block the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application; and display a block indicator in association with the first contact in an instant messaging list user interface; 

display a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblock the first contact and removing the block indicator in association with the first contact; 

display an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option for ignoring the incoming call; and

in response to the third option being selected, ignore the incoming call.  

(Claim 12)
The electronic device of claim 11, wherein the one or more memories store the program instructions for execution by the one or more processors to: 

in response to the third option being selected, display, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful.

Claim 10.

An electronic device, comprising: 

one or more processors; and 

one or more memories coupled to the one or more processors and storing program instructions for execution by the one or more processors to: 

display a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, block the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application, and display a block indicator in association with the first contact in an instant messaging list user interface; 

display a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblock the first contact and removing the block indicator in association with the first contact; 

display an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option that ignores the incoming call; 

detect a selection of the third option in the incoming call user interface to ignore the incoming call; and 






display, in a messaging conversation user interface associated with the first contact in response to the selection of the third option that ignores the incoming call, a first message indicating that an incoming call attempt has been unsuccessful.  

Claim 15. 
The electronic device of claim 12, wherein the one or more memories store the program instructions for execution by the one or more processors to: 

display at least two buttons in the incoming call user interface; 

detect a selection of a first button of the at least two buttons to ignore the incoming call; and 

in response to the selection of the first button, display, in the messaging conversation user interface, the first message.
Claim 11.
The electronic device of claim 10, wherein the one or more memories store the program instructions for execution by the one or more processors to: 

display at least two buttons in the incoming call user interface; 

detect a selection of a first button of the at least two buttons to ignore the incoming call; and 

in response to the selection of the first button, display, in the messaging conversation user interface, the first message.
Claim 16. 
The electronic device of claim 12, wherein the first message is a default and predefined message.
Claim 12. 
The electronic device of claim 10, wherein the first message is a default and predefined message.
Claim 17. 
The electronic device of claim 12, wherein the messaging conversation user interface comprises a message composition portion, the first message being displayed in the message composition portion.

Claim 13.
The electronic device of claim 10, wherein the messaging conversation user interface comprises a message composition portion, the first message being displayed in the message composition portion.
Claim 18. 
The electronic device of claim 17, wherein the one or more memories store the program instructions for execution by the one or more processors to: 

automatically populate the message composition portion with the first message.

Claim 14. 
The electronic device of claim 13, wherein the one or more memories store the program instructions for execution by the one or more processors to: 

automatically populate with the first message in the message composition portion.
Claim 20.
(Claim 19) 
A non-transitory computer readable medium, the non-transitory computer readable medium storing computer executable instructions for execution by at least one processor to: 

display a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, block the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application, and display a block indicator in association with the first contact in an instant messaging list user interface; 

display a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblock the first contact and removing the block indicator in association with the first contact; 

display an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option for ignoring the incoming call; and 

in response to the third option being selected, ignore the incoming call.  

(Claim 20)
The non-transitory computer readable medium of claim 19, wherein the non- transitory computer readable medium store the computer executable instructions for execution by the at least one processor to: 

in response to the third option being selected, display, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful.

Claim 19. 

A non-transitory computer readable medium, comprising computer executable instructions for execution by at least one processor to: 



display a first menu, wherein the first menu comprises a first option for blocking a first contact; 

in response to the first option being selected, block the first contact from contacting a user of an electronic device with voice and video calling using an instant messaging application, and display a block indicator in association with the first contact in an instant messaging list user interface; 

display a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; 

in response to the second option being selected, unblock the first contact and removing the block indicator in association with the first contact; 

display an incoming call user interface in response to detecting an incoming call from, the first contact, wherein the incoming call user interface comprises a third option that ignore the incoming call; 

detect a selection of the third option in the incoming call user interface to ignore the incoming call; and 







display, in a messaging conversation user interface associated with the first contact in response to the selection of the third option that ignores the incoming call, a first message indicating that an incoming call attempt has been unsuccessful.  


All claimed elements of claims 2-10, 12, 15-18, 20 in the instant application are contained in the claims 1-6, 8, 10-14, 19, 21-22 of the reference application. The only difference is that the wordings and sentence structures differ slightly. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US Pub 20120157067, hereinafter Turner, from IDS), in view of “How to Block Calls with Google Voice” by Jack Busch (Dec 10, 2010, hereinafter Busch), and Ghaffari et al. (US Pub 20120106728, hereinafter Ghaffari).

Per claim 1, Turner teaches:
A method, comprising:
	…
	displaying an incoming call user interface in response to detecting an incoming call from the first contact, wherein the incoming call user interface comprises a third option for ignoring the incoming call; and ([0096-0097] Fig. 9 shows an incoming call UI in response to an incoming call with the caller’s name, where the UI includes options to ignore the call and send instant messages at 930, 940, 950; [0076] Fig. 7 further shows a flowchart for managing the incoming call starting at receiving a call at step 710);
	in response to the third option being selected, ignoring the incoming call. ([0097-0100] Fig. 9 shows options to ignore the call and send instant messages at 930, 940, 950, where the latter two options allow the user to send a message to the caller instantly; [0082, 0098] Fig. 7 shows at step 765, when button 930 in Fig. 9 is selected, IM application is activated, and user and the caller may exchange IM messages without the user having to answer the call);

		Although Turner teaches call management system (Fig. 4A) with VoIP capability ([0019]), Turner does not explicitly teach menus to block/unblock a contact; Busch teaches:
	displaying a first menu, wherein the first menu comprises a first option for blocking a first contact; (Page 2 line 25-26, 42-70: page 2 details steps to block a contact/number, Step 3 shows a figure for Google Voice application with “Call” and “Text” capabilities, where menu option “Block caller” enables a user to block the contact “Jerome”; Page 3 line 1-22: Step 4 shows a confirmation for blocking the contact);
	in response to the first option being selected, blocking the first contact from contacting a user of an electronic device with voice and [ (Page 3 line 2-22: figure shows the contact “Jerome” is blocked from voice calling the user via the Google Voice app which also include IM capability as shown in figure on page 3 line 27-41 with “Call” and “Text”; Page 3 line 46-68: figure shows the contact “Jerome” is marked as “Blocked” in red letters – block indicator - in the Google Voice Spam listing user interface);
	displaying a second menu in response to a first entry in association with the first contact being selected, wherein the second menu comprises a second option for unblocking the first contact; (Page 3 line 43-68, figure shows a menu option to unblock the contact “Jerome” when the contact is selected from “Spam” folder);
	in response to the second option being selected, unblocking the first contact and removing the block indicator in association with the first contact; (Page 3 line 43-68, figure shows a menu option to unblock the contact “Jerome” when the contact is selected from “Spam” folder, and the contact can be unblocked when the “Unblock Caller” menu option is selected).
		Busch and Turner are analogues art because Busch also teaches integrated call management application. It would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Turner and Busch before him/her to modify the teachings of Turner to include Busch’s teachings of call block/unblock functionality. One would be motivated to make the combination because it would enable the user to block/unblock contacts from calling for the convenience of the users.

		Additionally, Turner-Busch teach an application with instant messaging and voice calling capabilities, but Tuner-Busch do not explicitly teach video calling capability in the application; Ghaffari teaches an integrated communication application that includes both voice and video calling along with instant messaging ([0085, 0192-0193] Fig. 27), as well as blocking feature to block a number/contact ([0176, 0188] Fig. 21: Block Call 2154; [0189-0190] Fig. 22: Call Block 2222). 
		Ghaffari and Turner-Busch are analogues art because Ghaffari also teaches integrated call management application. It would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Turner-Busch and Ghaffari before him/her to modify the teachings of Turner-Busch to include Ghaffari’s teachings of integrated calling functionality including video calling. One would be motivated to make the combination because it would provide the users with video calling functionality, and additionally provide a central call management location for both voice over IP and telephony services for the convenience of the users ([0010]).

Per claim 2, Turner-Busch-Ghaffari further teaches:
The method of claim 1, wherein the method further comprises: in response to the third option being selected, displaying, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful. (Turner [0080, 0082, 0098, 0079] Fig. 7 step 765 shows and IM application is activated to allow the user and the caller exchange IM message without answering the call, i.e. a first message “Can’t talk right now, but I can IM briefly” is sent, where it is displayed to indicate the call is unsuccessful).

Per claim 3, Turner-Busch-Ghaffari further teaches:
The method of claim 1, wherein: 
	before blocking the first contact, the method further comprises:
		displaying a block confirmation in response to the first option for blocking the first contact being selected, wherein the block confirmation comprises a block button; and (Busch Page 2 line 67-70, page 3 line 2-22: figure on page 3 shows a call confirmation dialog in response to selection of the “block caller” menu option in page 2 Step 3, where the confirmation dialog comprises a “Block” button);
	blocking the first contact comprises:  
		in response to the block button being selected, blocking the first contact from contacting the user. (Busch Page 2 line 26-27, 67-70: in response to the confirmation of blocking the contact “Jerome”, the contact is blocked from calling the user, and the contact will hear a “Not in Service” message when calling the user).

Per claim 4, Turner-Busch-Ghaffari further teaches:
The method of claim 1, wherein the method further comprises: 
	in response to a fourth option being selected, displaying a third menu, wherein the third menu comprised a fourth option for initiating a voice call and a fifth option for initiating a video call. (Turner [0097] Fig. 9 shows a menu with options for answering/initiating a voice call; Ghaffari [0193] Fig. 27 shows a menu with options for answering/initiating a video call).
		Ghaffari and Turner-Busch are analogues art because Ghaffari also teaches integrated call management application with menu for different types of calls. It would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Turner-Busch and Ghaffari before him/her to modify the teachings of Turner-Busch to include Ghaffari’s teachings so that call answering menu taught by Turner would also include video calling as part of calling/receiving options. One would be motivated to make the combination because it would provide the users with video calling functionality from call answering menus, and additionally provide a central call management location for both voice over IP and telephony services for the convenience of the users ([0010]).

Per claim 5, Turner further teaches:
The method of claim 2, wherein: 
	in response to the third option being selected, ignoring the incoming call comprises: 
		displaying at least two buttons in the incoming call user interface; (Fig. 9 shows 3 buttons 930, 940, 950 for ignoring the call in the incoming call UI);
		detecting a selection of a first button of the at least two buttons to ignore the incoming call; and ([0082, 0098] Fig. 7 shows at step 765, when button 930 in Fig. 9 is selected, IM application is activated, and user and the caller may exchange IM messages without the user having to answer the call);
	in response to the third option being selected, displaying, in an messaging conversation user interface associated with the first contact, a first message indicating that an incoming call attempt has been unsuccessful comprises: 
		in response to the selection of the first button, displaying, in the messaging conversation user interface, the first message. ([0045, 0080, 0082, 0098, 0079] Fig. 7 step 765 shows and IM application is activated to allow the user and the caller exchange IM message without answering the call, i.e. a first message “Can’t talk right now, but I can IM briefly” is sent, where it is displayed to indicate the call is unsuccessful).

Per claim 6, Turner further teaches:
The method of claim 2, wherein the first message is a default and predefined message. ([0098] Fig. 9: when user select the instant response button 930 in Fig. 9, a predefined message such as “Can’t talk right now, but I can IM briefly” can be sent first by the call management application 410 when activating the IM application).

Per claim 9, Turner further teaches:
The method of claim 2, wherein the method further comprises: sending the first message to the first contact. ([0080, 0098]: instant response button 930 allow the call management application send a message to the caller’s device).

Per claim 10, Turner further teaches:
The method of claim 2, wherein the first message is configured to notify the first contact that the incoming call attempt has been acknowledged. ([0098] a first message sent by the call management application, e.g. “Can’t talk right now, but I can IM briefly” is configured to notify the caller that the call attempt was acknowledged).

Per claim 11, claim 11 is a system claim with processor(s) (Turner [0025] Fig. 2, 210) and memory (Turner [0026] Fig. 2, 220) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim(s) 12-16, claim(s) 12-16 contain limitations that are substantially the same as claims 2-6 respectively, and are likewise rejected.

Per claim 19, claim 19 is a medium (Turner [0030]) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 20, claim 20 contains limitations that are substantially the same as claims 2, and is likewise rejected.

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Turner et al. (US Pub 20120157067, hereinafter Turner, from IDS), in view of Busch, Ghaffari, and Champlin et al. (US Pub 20070036286, hereinafter Champlin, from IDS).

Per claim 7, Although Turner further teaches allowing the user to compose a message to be send to the caller, Turner-Busch-Ghaffari do not explicitly teach displaying the first message in a message composition portion of the messaging UI; Champlin teaches:
 ([0022] a message response can be send when user decline to not answer an incoming call; [0032-0033] the message can be created in part from a programmatic source 244 and based on a message content template 242, the user can provide additional input to complete a prefilled template in the composition window, e.g. “please call me in 5 minutes”).
 	Champlin and Turner-Busch-Ghaffari are analogues art because they both teach ignoring incoming calls with messaging, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Turner-Busch-Ghaffari and Champlin before him/her to modify the teachings of Turner-Busch-Ghaffari to include Champlin’s teachings of adaptable message template. One would be motivated to make the combination because it would provide the user with message template that the user can customize to send to the caller.

Per claim 8, Turner-Busch-Ghaffari-Champlin further teaches:
The method of claim 7, wherein displaying the first message comprises: automatically populating the message composition portion with the first message. (Champlin [0032-0033] the message can be created in part based on a prepopulated message template, the user can provide additional input to complete a prefilled template in the composition window, e.g. “please call me in 5 minutes”).

Per claim(s) 17-18, claim(s) 17-18 contain limitations that are substantially the same as claims 7-8 respectively, and are likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 20110185290 A1
KIM; Myo Ha et al.
Mobile terminal for data and voice communications, has controller controlling instant message to be received/transmitted from/to buddy that communication block is set for buddy, where controller controls communication block indicator


The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176              

                                                                                                                                                                                          /KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176